UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8463 PISMO COAST VILLAGE, INC. (Exact name of registrant as specified in its charter) California 95-2990441 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 165 South Dolliver Street, Pismo Beach, CA 93449 (Address of Principal Executive Offices) (Zip Code) (805) 773-5649 Registrants telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Subsection 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [ ] NO [X] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YES [ ]NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. 1,783 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following financial statements and related information are included in this Form 10-Q, Quarterly Report. 1. Accountants Review Report 2. Balance Sheets 3. Statements of Operations and Retained Earnings 4. Statements of Cash Flows 5. Notes to Financial Statements (Unaudited) The financial information included in Part I of this Form 10-Q has been reviewed by Brown Armstrong Accountancy Corporation, the Company's Certified Public Accountants, and all adjustments and disclosures proposed by said firm have been reflected in the data presented. The information furnished reflects all adjustments which, in the opinion of management, are necessary to a fair statement of the results for the interim periods. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS STATEMENT ON FORWARD-LOOKING INFORMATION Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to anticipated expenses, capital spending and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include, but are not limited to, those relating to competitive industry conditions, California tourism and weather conditions, dependence on existing management, leverage and debt service, the regulation of the recreational vehicle industry, domestic or global economic conditions and changes in federal or state tax laws or the administration of such laws. 2 OVERVIEW The Company continues to promote and depend upon recreational vehicle camping as the primary source of revenue. The rental of campsites to the general public provides income to cover expenses, complete capital improvements, and allow shareholders up to forty-five free nights camping annually. Additional revenues come from RV storage and spotting, RV service and repair, on-site convenience store, and other ancillary activities such as laundromat, arcade, and bike rental. The Company has been fortunate not to have significant impact due to the current economy. The RVing public actively seeks accommodations on the Central Coast despite volatile fuel prices and personal financial uncertainties. RVing offers an affordable outdoor recreational experience, and the Company provides quality facilities and services in a highly popular location. Total site occupancy is up 5.9% compared to this time last year due primarily to good weather. Occupancy projections look equal to last year throughout the remainder of the fiscal year. Revenues from ancillary operations such as the General Store, arcade, laundromat, and bike rental are flat due to the timing of spring break. The RV Service Department is up 29.4% due to sales efforts and additional new services. RV storage and towing continue to be a primary source of revenue for the Company, and has enjoyed growth of 15.3% for the quarter. RV storage provides numerous benefits to the customer including: no stress of towing, no need to own a tow vehicle, use of RV by multiple family members, and convenience. Ongoing investment in resort improvements has assured resort guests and shareholders a top quality, up-to-date facility. This quality and pride of ownership was evident when the National Association of RV Parks and Campgrounds Park of the Year was awarded to the resort for 2007-08. In addition, in a national My Favorite Campground contest sponsored by Woodalls, Pismo Coast Village was voted as one of the top ten favorite campgrounds for 2011. Also, Pismo Coast Village was one of forty-four parks nationally to receive an industry rated A park from over 33,000 surveys for customer satisfaction in 2013. The Companys commitment to quality, value, and enjoyment is underscored by the businesss success due to word of mouth and referrals from guests. In addition, investment for online marketing, ads in the two leading national directories, and trade magazine advertising formulates most of the business-marketing plan. RESULTS OF OPERATIONS The Company develops its income from two sources: (a) Resort Operations, consisting of revenues generated from RV site rentals, from RV storage space operations, and from lease revenues from laundry and arcade operations by third party lessees; and (b) Retail Operations, consisting of revenues from General Store operations and from RV parts and service operations. Income from resort operations for the three‑month period ended March 31, 2014, increased $90,335, or 8.4%, above the same period in 2013. This increase in income reflects a $40,642, or 5.5%, increase in site revenue due to paid occupancy increasing 5.9%. Also reflected in this increase is a $47,828, or 15.3%, increase in RV storage activity. Resort Operations Income for the six‑months ended March 31, 2014, increased $175,413, or 8.2%, from the same period ended March 31, 2013. This increase is due primarily to an increase of $72,505, or 4.9%, in site revenue as a result of a 7.9% increase in paid site occupancy and a rate increase effective January 1, 2013. RV storage activity contributed to this increase with a 15.6%, or $96,910, increase in revenue. Seasonal fluctuations within this industry are expected, and management projects that income for the fourth quarter will be approximately 40% of its annual revenue. This approximation is based on historical information. 3 Income from retail operations for the three‑month period ended March 31, 2014, increased $30,784, or 13.2%, above the same period in 2013. The General Store revenue was down $1,620, or 1.3%, and RV Service revenue increased $32,404, or 29.4%, from the previous year. Income from Retail Operations for the six‑month period ending March 31, 2014, increased by $77,725, or 17.2%, above the same period ended March 31, 2013. The General Store was up $16,558, or 7.1%, and RV Service was up $61,169, or 28.1%. Management recognizes this economy is impacting the ancillary revenue areas within the resort. The RV Service operation is marketed to off‑resort customers, and, therefore, is not as impacted by resort occupancy. Management continues to place importance upon ongoing review of retail product mix, attention to service, and staff training. The Company anticipates positive performance in income from retail operations through the remainder of fiscal year 2014. Operating expenses for the three‑month period ending March 31, 2014, increased $39,596, or 4.0%, above the same period ended March 31, 2013. This increase in expenses primarily reflects labor, workers compensation insurance, property tax, and water and sewer. For the six‑month period ending March 31, 2014, operating expenses increased by $142,559, or 7.2%, above the same period in 2013. This increase reflects labor, workers' compensation insurance, payroll taxes, pool repair, storage lot security, accounting, business insurance, water and sewer, electricity, and repairs and maintenance. Management continues to review and scrutinize expenses in order to maximize efficiency and profitability. Due to the age of the Resort, the Company is undertaking maintenance activity that is considered necessary in order to continue providing quality facilities and services. Some of these projects include road repair, utility improvements, landscaping, and building repair. Cost of Goods Sold expenses, as a percentage of retail income for the three‑months ended March 31, 2014, are 46.0% compared to 44.7% for the same period in 2013. For the six‑months ended March 31, 2014, Cost of Goods Sold expenses were 45.5% compared to 46.3% the previous year. These levels are well within the guidelines established by management for the individual category sales of RV supplies and General Store merchandise. Interest Expense for the three‑months ended March 31, 2014, is $39,287, compared to $47,744 for the same period in 2013. For the six‑month period ended March 31, 2014, compared to the same period in 2013, interest expense was $79,582 and $96,507, respectively. This expense reflects financing for the purchase of additional RV storage properties that closed escrow January 11, 2006, April 6, 2006, and March 5, 2008. Income before provision for income tax for the three‑month period ended March 31, 2014, increased by $68,215, reflecting increased income in resort and retail operations compared to the previous year. For the six‑months ended March 31, 2014, income before provisions for income tax increased by $82,982, reflecting increased income from resort and retail operations and a decrease in interest expenses. Revenues during this period are directly attributed to and are consistent with seasonal occupancy of a tourist‑oriented business. Upon review of operational expenses, occupancy, and competition, the Board of Directors may approve adjustments to the nightly site rental rates or towing and storage rates. Due to the nature of business and economic cycles and trends, rates may be adjusted accordingly, if deemed necessary. Although the supply‑demand balance generally remains favorable, future-operating results could be adversely impacted by weak demand. This condition could limit the Company's ability to pass through inflationary increases in operating costs at higher rates. Increases in transportation and fuel costs or sustained recessionary periods could also unfavorably impact future results. However, the Company believes that its financial strength and market presence will enable it to remain extremely competitive. It is anticipated the published rates will continue to market site usage at its highest value and not negatively impact the Company's ability to capture an optimum market share. 4 LIQUIDITY The Company's current cash position as of March 31, 2014, is $2,412,441, which is 13.4% more than the same position in 2013. This increase is primarily due to the Companys increase in rental deposits and timing of capital expenditures. The cash balance increased $306,602 from fiscal year ended September 30, 2013 due to operations expenses and tax payments. The present level of cash is being maintained in anticipation of large capital expenditures. Management is planning and implementing long‑term renovations to the Resort property, which includes redesigning sites and utilities to accommodate the needs of modern recreational vehicles and replacing restroom buildings. Accounts payable and accrued liabilities decreased $50,875 below the same period last year and increased $8,878 since the 2013 fiscal year end, which reflects a timing of capital projects and accrued property taxes. All undisputed payables have been paid in full according to the Company's policy. The Company has consistently demonstrated an ability to optimize revenues developed from the resort and retail operations during the summer season. Historically the Company, because of its seasonal market, has produced 60% to 65% of its revenue during the third and fourth quarters of the fiscal year, with more than 40% being produced during the fourth quarter. The third and fourth quarters' occupancies are expected to be consistent with that of past years. CAPITAL RESOURCES AND PLANNED EXPENDITURES The Company plans capital expenditures of approximately $550,000 in fiscal year 2014 to further enhance the resort facilities and services. These projects include replacement of a restroom, playground upgrade, road paving, and replacement of the security patrol vehicle. Funding for these projects is expected to be from normal operating cash flows and, if necessary, supplemented with outside financing. These capital expenditures are expected to increase the resorts value to its shareholders and the general public. After years with no debt, the Board of Directors approved expansion of the RV storage program and understood this investment would require substantial financing. Management has made it a high priority to effect timely construction and successful marketing in order to maximize return on this investment. Capital expenditures are consistent with prior years and operations and are expected to provide adequate resources to support the amounts committed to complete the authorized capital projects during the fiscal year. Second quarter site occupancy and storage fill are expected to be consistent with that of the past year. Capital projects are designed to enhance the marketability of the camping sites and enhance support facilities. DISCLOSURE CONCERNING WEBSITE ACCESS TO COMPANY REPORTS The Company makes available on its website, www.pismocoastvillage.com, access to its annual report on Form 10‑K, quarterly reports on Form 10‑Q, current reports on Form 8‑K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). The public may read and copy any of the materials filed with the SEC at the SEC's Public Reference Room located at treet, N. E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1‑800‑SEC‑0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy statements, and other information that the Company files with the SEC. 5 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not Applicable ITEM 4T. CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES As required by Rule 13a‑15 under the Securities Exchange Act of 1934 (the "1934 Act"), as of March 31, 2014, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer/General Manager (our principal executive officer) and our Chief Financial Officer (our principal financial officer). Based upon and as of the date of that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as described in Item 8A(T) included with our Annual Report on Form 10‑K for the year ended September 30, 2013. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the 1934 Act is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the 1934 Act is accumulated and communicated to our management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. INTERNAL CONTROL OVER FINANCIAL REPORTING There have not been any changes in our internal control over financial reporting (as defined in Rules 13a‑15(f) and 15d‑15(f) promulgated by the SEC under the 1934 Act) during the six‑months ended March 31, 2014, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II ‑ OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS No pending legal proceedings against the Company other than routine litigation incidental to the business. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not Applicable ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not Applicable ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5. OTHER INFORMATION Not Applicable 6 ITEM 6. EXHIBITS Exhibit No. Description of Exhibit Sequential Page Number 27 Financial Data Schedule 99 Accountants Review Report 31.1 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 31.2 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 31.3 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Wayne Hardesty, Chief Financial Officer, principal financial officer and principal accounting officer) 32.1 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 32.2 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 32.3 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Wayne Hardesty, Chief Financial Officer, principal financial officer and principal accounting officer) 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PISMO COAST VILLAGE, INC. (Registrant) Date: May 14, 2014 Signature: /s/ RONALD NUNLIST Ronald Nunlist, President and Chairman of the Board Date: May 14, 2014 Signature: /s/ WAYNE HARDESTY Wayne Hardesty, V.P. - Finance/Chief Financial Officer (principal financial officer and principal accounting officer) Date: May 14, 2014 Signature: /s/ JAY JAMISON Jay Jamison, General Manager/Chief Executive Officer (principal executive officer) 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Pismo Coast Village, Inc. 165 South Dolliver Street Pismo Beach, California 93449 We have reviewed the accompanying balance sheets of Pismo Coast Village, Inc. (Company) as of March 31, 2014 and 2013 and the related statements of operations and retained earnings and cash flows for the three and six-month periods ended March 31, 2014 and 2013. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards generally accepted in the United States of America, the balance sheet of the Company as of September 30, 2013, and the related statements of operations and retained earnings, and cash flow for the year then ended, and in our report dated November 12, 2013, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of September 30, 2013, is fairly stated, in all material respects. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California May 12, 2014 9 PISMO COAST VILLAGE, INC. BALANCE SHEETS MARCH 31, 2, 2013 March 31, 2014 (Unaudited) September 30, 2013 (Audited) March 31, 2013 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 2,412,441 $ 2,105,839 $ 2,127,293 Accounts receivable 15,202 27,385 16,114 Inventory 181,946 161,853 192,734 Current deferred taxes 81,400 82,800 74,700 Prepaid income taxes 126,100 - 122,800 Prepaid expenses 79,521 48,136 48,542 Total current assets 2,896,610 2,426,013 2,582,183 Pismo Coast Village Recreational Vehicle Resort and Related Assets  Net of accumulated depreciation 14,311,207 14,369,564 14,533,532 Other Assets 16,078 18,274 20,471 Total Assets $ 17,223,895 $ 16,813,851 $ 17,136,186 LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts payable and accrued expenses $ 195,838 $ 186,960 $ 246,713 Accrued salaries and vacation 66,398 214,361 65,258 Rental deposits 1,693,041 934,229 1,537,403 Income taxes payable - 121,100 - Current portion of long-term debt 208,024 202,811 172,403 Total current liabilities 2,163,301 1,659,461 2,021,777 Long-Term Liabilities Long-term deferred taxes 877,700 893,900 811,700 N/P Donahue Trans 65,053 74,080 82,817 N/P Heritage Oaks Bank 2,851,839 2,948,768 3,560,163 Total Liabilities 5,957,893 5,576,209 6,476,457 Stockholders Equity Common stock  no par value, 1,800 shares Issued, 1,783 and 1,787 shares outstanding at March 31, 2014 and 2013, respectively 5,594,369 5,606,919 5,606,919 Retained earnings 5,671,633 5,630,723 5,052,810 Total stockholders equity 11,266,002 11,237,642 10,659,729 Total Liabilities and Stockholders Equity $ 17,223,895 $ 16,813,851 $ 17,136,186 The accompanying notes are an integral party of these financial statements. 10 PISMO COAST VILLAGE, INC. STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (UNAUDITED) THREE AND SIX MONTHS ENDED MARCH 31, 2 Three Months Six Months Ended March 31, Ended March 31, 2014 2013 2014 2013 Income Resort operations $ 1,161,405 $ 1,071,070 $ 2,325,355 $ 2,149,942 Retail operations 263,950 233,166 528,324 450,599 Total income 1,425,355 1,304,236 2,853,679 2,600,541 Cost and Expenses Operating expenses 1,006,228 966,632 2,111,451 1,968,892 Cost of goods sold 121,486 104,177 240,360 208,474 Depreciation and amortization 91,506 87,026 181,852 169,117 Total cost and expenses 1,219,220 1,157,835 2,533,663 2,346,483 Income from Operations 206,135 146,401 320,016 254,058 Other Income (Expense) Interest and dividend income 988 964 2,026 1,927 Interest expense (39,287) (47,744) (79,582) (96,507) Total other income (expense) (38,299) (46,780) (77,556) (94,580) Income Before Provision for Income Tax 167,836 99,621 242,460 159,478 Income Tax Expense (benefit) 68,000 (60,700) 106,100 66,200 Net Income $ 99,836 $ 160,321 136,360 93,278 Retained Earnings  Beginning of Period 5,630,723 4,959,532 Redemption of Stock (95,450) - Retained Earnings  End of Period $ 5,671,633 $ 5,052,810 Net Income Per Share $ 55.99 $ 89.72 $ 76.31 $ 52.20 The accompanying notes are an integral part of these financial statements. 11 PISMO COAST VILLAGE, INC. STATEMENTS OF CASH FLOWS (Unaudited) SIX MONTHS ENDED MARCH 31, 2 2014 2013 Cash Flows From Operating Activities Net Income $ 136,360 $ 93,278 Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization $ 181,852 $ 169,117 Decrease in accounts receivable 12,183 4,433 Increase in inventory (20,093) (34,939) (Increase) Decrease in current deferred taxes 1,400 (1,100) Increase in prepaid income taxes (126,100) (19,000) Increase in prepaid expenses (31,385) (8,366) Decrease in other assets 2,196 2,195 Increase in accounts payable and accrued expenses 8,879 96,198 Decrease in accrued salaries and vacation (147,963) (118,064) Increase in rental deposits 758,812 654,833 Income taxes payable (121,100) - Increase (decrease) in deferred taxes (16,200) 14,900 Total adjustments 502,481 760,207 Net cash provided by operating activities 638,841 853,485 Cash Flows Used in Investing Activities Capital expenditures (123,495) (475,350) Net cash used in investing activities (123,495) (475,350) Cash Flows from Financing Activities Redemption of Stock (108,000) - Principal payments on notes payable (100,744) (83,777) Net cash (used in) financing activities (208,744) (83,777) Net increase in cash and cash equivalents 306,602 294,358 Cash and Cash Equivalents  Beginning of Period 2,105,839 1,832,935 Cash and Cash Equivalents  End of Period $ 2,412,441 $ 2,127,293 Schedule of Payments of Interest and Taxes Payments for interest $ 79,582 $ 96,507 Payments for income tax $ 247,000 $ 71,387 The accompanying notes are an integral part of these financial statements. 12 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Pismo Coast Village, Inc. (Company) is a recreational vehicle camping resort. Its business is seasonal in nature with the fourth quarter, the summer, being its busiest and most profitable. Inventory Inventory has been valued at the lower of cost or market on a first-in, first-out basis. Inventory is comprised primarily of finished goods in the general store and in the RV repair shop. Depreciation and Amortization Depreciation of property and equipment is computed using an accelerated method based on the cost of the assets, less allowance for salvage value, where appropriate. Depreciation rates are based upon the following estimated useful lives: Building and resort improvements 5 to 40 years Furniture, fixtures, equipment and leasehold improvements 5 to 31.5 years Transportation equipment 5 to 10 years Earnings (Loss) Per Share The earnings (loss) per share for 2014 and 2013 are based on the 1,783 and 1,787 shares issued and outstanding. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments, including certificates of deposit with maturities of three months or less when purchased to be cash equivalents. Concentration of Credit Risk At March 31, 2014, the Company had cash deposits in excess of the $250,000 federally insured limit with Heritage Oaks Bank of $528,147; however, in the past the Company has used Excess Deposit Insurance Bond which secures deposits up to $1,500,000.It has recently been stated by bank regulators that this insurance bond is not enforceable. Heritage Oaks Bank is a member of CDARS, the Certificate of Deposit Account Registry Service.Large deposits are divided into smaller amounts and placed with other FDIC insured banks which are also members of the CDARS network. Then, those member banks issued CDs in amounts under $250,000, so that the entire investment is eligible for FDIC insurance. 13 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF MARCH 31, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes The Company uses the asset-liability method of computing deferred taxes in accordance with Accounting Standards Codification (ASC) Income Taxes topic. ASC 740 requires, among other things, that if income is expected for the entire year, but there is a net loss to date, a tax benefit is recognized based on the annual effective tax rate. ASC 740 also requires, among other things, the recognition and measurement of uncertain tax positions based on a more likely than not (likelihood greater than 50%) approach. As of March 31, 2014, the Company did not maintain any uncertain tax positions under this approach and, accordingly, all tax positions have been fully recorded in the provision for income taxes. It is the policy of the Company to consistently classify interest and penalties associated with income tax expense separately from the provision for income taxes. No interest or penalties associated with income taxes have been included in this calculation, or separately in the Statement of Operations and Retained Earnings, and no significant increases or decreases are expected within the following twelve-month period. Although the Company does not maintain any uncertain tax positions, tax returns remain subject to examination by the internal Revenue Service for fiscal years ending on or after September 30, 2010 and by the California Franchise Tax Board for fiscal years ending on or after September 30, 2009. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Revenue and Cost Recognition The Company's revenue is recognized on the accrual basis as earned based on the date of stay. Expenditures are recorded on the accrual basis whereby expenses are recorded when incurred, rather than when paid. Advertising The Company follows the policy of charging the costs of non-direct response advertising as incurred. Advertising expense was $13,966 and $21,362 for the six months ended March 31, 2014 and 2013, respectively. There was no advertising expense capitalized in prepaid expense. Subsequent Events Subsequent events have been evaluated May 12, 2014, which is the date the financial statements were available to be issued. 14 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF MARCH 31, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements The Company has reviewed all recently issued accounting pronouncements and does not believe the adoption of such pronouncements have an impact on the Companys financial condition or results of their operations. Various accounting standards and interpretations were issued with effective dates subsequent to March 31, 2014. The Company has evaluated the recently issued accounting pronouncements that are effective in the current period and believes that none of them will have a material effect on the Companys financial position, results of operations or cash flows when adopted. NOTE 2 - PISMO COAST VILLAGE RECREATIONAL VEHICLE RESORT AND RELATED ASSETS At March 31, 2014, September 30, 2013, and March 31, 2013, property and equipment included the following: March 31, 2014 September 30, 2013 March 31, 2013 Land $ 9,957,263 $ 9,957,263 $ 9,957,263 Building and resort improvements 10,691,168 10,691,168 10,730,285 Furniture, fixtures, equipment and leasehold improvements 500,931 476,623 463,486 Transportation equipment 480,881 459,718 457,989 Construction in progress 145,068 69,240 62,984 Property and Equipment, Gross 21,775,311 21,654,012 21,672,007 Less: accumulated depreciation (7,464,104) (7,284,448) (7,138,475) Total $ 14,311,207 $ 14,369,564 $ 14,533,532 Depreciation expense for March 31, 2014 and 2013 were $179,656 and $166,921, respectively. NOTE 3 - LINE OF CREDIT The Company has a revolving line of credit with Heritage Oaks Bank for $500,000, Bank which expires March 23, 2015. There were no outstanding amounts on the line of credit as of March 31, 2014 and 2013 and September 30, 2013. 15 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF MARCH 31, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 4 - NOTE PAYABLE The Company secured permanent financing on the purchase of storage lot land in Arroyo Grande, California, with Heritage Oaks Bank. The loan was refinanced on April 6, 2006 and consolidated with a note for the purchase of another storage lot in Oceano, California. The total loan currently outstanding is $313,505 and was financed over a period of ten years at a variable interest rate currently at 5.00%. The lot in Oceano was formerly leased for $4,800 per month and was purchased for $925,000. The payments are currently $12,760 per month interest and principal. The Company also secured permanent financing on the purchase of another storage lot in Arroyo Grande with Heritage Oaks Bank. The loan originated on May 8, 2008. The total loan currently outstanding is $2,728,594 and financed over a period of ten years at a variable interest rate currently at 5.0%. The payments are currently $15,416 per month interest and principal. The Company secured a vehicle lease with Donahue Transportation Services Corp on a 2008 Tow Truck. The loan originated on December 9, 2009. The total loan currently outstanding is $26,211 and financed over a period of seven years at an interest rate of 8.39%. The payments are currently $799 per month interest and principal. The Company secured a lease, which has been classified as a capital lease and included with notes payable. The capital lease is with Donahue Transportation Service Corp on a 2013 Hino Truck. The lease originated on May 10, 2012. The balance currently outstanding is $56,606 and is financed over a period of seven years at an interest rate of 4.751%. The payments are currently $1,046 per month interest and principal. At March 31, 2014, future minimum payments are as follows: For the Periods Ending March 31, 2014 $ 208,024 2015 218,566 2016 101,250 2017 69,295 2018 2,527,781 Thereafter - Total $ 3,124,916 NOTE 5 - COMMON STOCK Each share of stock is intended to provide the shareholder with free use of the resort for a maximum of 45 days per year. If the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. A shareholder is entitled to a pro rata share of any dividends as well as a pro rata share of the assets of the Company in the event of its liquidation or sale. The shares are personal property and do not constitute an interest in real property. The ownership of a share does not entitle the owner to any interest in any particular site or camping period. 16 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF MARCH 31, 2(Unaudited) AND SEPTEMBER 30, 2013 (Audited) NOTE 6 - INCOME TAXES The provision for income taxes is as follows: March 31, 2014 March 31, 2013 Income tax expense $ 106,100 $ 66,200 The Company uses the asset-liability method of computing deferred taxes in accordance with FASB Accounting Standards Codification (ASC) Topic 740. The difference between the effective tax rate and the statutory tax rates is due primarily to the effects of the graduated tax rates, state taxes net of federal tax benefit, and nondeductible variable costs of shareholder usage. NOTE 7 - OPERATING LEASES The Company leases a lot in Oceano, California, to use as storage lot at $2,933 per month. The lease has converted to a month-to-month lease; however, the lessor is considering a long-term renewal at this time. The Company has a five-year lease obligation for a copier. Rental expense under this operating lease is $414 per month. At March 31, 2014, future minimum lease payments to lease equipment are as follows: For the Period Ended March 31, 2015 $ 4,965 2016 4,965 2017 4,965 2018 - 2019 - Thereafter - Total $ 14,895 Rent expense under these agreements was $17,990 and $41,837 for the six-month period ended March 31, 2014 and 2013, respectively. NOTE 8 - EMPLOYEE RETIREMENT PLANS The Company is the sponsor of a 401(k) profit sharing pension plan, which covers substantially all full-time employees.Employer contributions are discretionary and are determined on an annual basis.The Companys matching portion of the 401(k) safe harbor plan was $27,282 for the six months ended March 31, 2014. The contribution to the pension plan for the six months ended March 31, 2013 was $25,724. 17
